            Case 8:19-cv-00928-PWG Document 11 Filed 12/08/20 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

    TIMOTHY LOPATA,

      Petitioner,

      v.                                                       Civil Action No.: PWG-19-928

    WARDEN,

      Respondent.


                                     MEMORANDUM OPINION

           In response to the above-entitled Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2254, Respondent seeks dismissal of the petition as time-barred. ECF No. 7. After advising

self-represented Petitioner Timothy Lopata of his right to respond to the allegation that his petition

is untimely, Mr. Lopata filed a Reply asserting his actual innocence and seeking appointment of

counsel for assistance in establishing his innocence. ECF No. 8. The court finds no need for an

evidentiary hearing and therefore denies Mr. Lopata’s request for counsel. See Rule 8(a) & (c),1

Rules Governing Section 2254 Cases in the United States District Courts and Local Rule 105.6

(D. Md. 2018); see also Fisher v. Lee, 215 F.3d 438, 455 (4th Cir. 2000) (petitioner not entitled to

a hearing under 28 U.S.C. § 2254(e)(2)). For the reasons stated below, the petition shall be

dismissed as time-barred and a certificate of appealability shall not issue.

                                               Background

           Mr. Lopata was tried by a jury in the Circuit Court for Baltimore City, Maryland in two

separate cases. In case number 505209018, Mr. Lopata was convicted of second-degree assault

and reckless endangerment; in case number 505209021 he was convicted of robbery and


1        Under Rule 8(c) of the Rules Governing § 2254 cases, this Court is obliged to appoint counsel when an
evidentiary hearing is warranted.
         Case 8:19-cv-00928-PWG Document 11 Filed 12/08/20 Page 2 of 10



conspiracy to commit armed robbery. ECF No. 7-1 at 3-4; 28-29. The jury returned guilty verdicts

on November 28, 2006. Id.

        Mr. Lopata appealed his convictions to the Court of Special Appeals which resulted in an

unreported opinion dated May 7, 2010 affirming his convictions. ECF No. 3 at 4. The mandate

issued on May 7, 2010. ECF No. 7-1 at 11, 35. Mr. Lopata did not seek further review of his

convictions with the Maryland Court of Appeals. For purposes of calculating the one-year filing

deadline for seeking federal habeas relief Mr. Lopata’s conviction therefore became final on May

22, 2010. See Md. Rule 8-301(setting the time for filing a petition for writ of certiorari with the

Maryland Court of Appeals 15 days after the Court of Special Appeals issues its mandate, or 30

days after the issuance of the court’s opinion).

        On June 7, 2011, Mr. Lopata filed a post-conviction petition which he later withdrew on

September 12, 2012. ECF No. 7-1 at 11-13; 36-37.

        Mr. Lopata filed a pro se petition for writ of actual innocence on April 14, 2014. ECF No.

7-1 at 13; 38. The petition was dismissed on August 22, 2014 for Mr. Lopata’s failure to comply

with pleading requirements. ECF No. 7-1 at 14-15, 38-39. On September 19, 2014, Mr. Lopata

was granted leave to amend the petition to correct the deficiencies. Mr. Lopata filed an amended

petition on October 7, 2014. Id. at 15. A hearing was held on the petition on June 17, 2015. Id.

at 17, 41. On September 8, 2015, the state court denied the petition for writ of actual innocence.

Id. 17, 42.

        On August 14, 2014, Mr. Lopata filed a second post-conviction petition. ECF No. 7-1 at

13, 38. On March 27, 2017, the state court held a hearing on the petition. Id. at 20-21, 45. On

April 5, 2017, the court granted in part and denied in part post-conviction relief. Id. at 21-22, 46.

Mr. Lopata was granted the opportunity to file a belated motion for reconsideration of his sentence


                                                   2
         Case 8:19-cv-00928-PWG Document 11 Filed 12/08/20 Page 3 of 10



or a belated application for a three-judge panel review of his sentence within 90 days of the date

of the court’s order. Id. at 22, 46.

        On May 4, 2017, Mr. Lopata filed an application for leave to appeal the denial of post-

conviction relief with the Court of Special Appeals. Id. at 22, 46. On March 6, 2018, the appellate

court issued its mandate denying the application. Id. at 24, 48.

        On May 10, 2017, Mr. Lopata filed an application for review of sentence by a three-judge

panel. ECF No. 7-1 at 22, 46. On July 7, 2017, the three-judge panel denied relief noting that the

sentence imposed was fair and just. Id. at 23, 47.

        On June 30, 2017, Mr. Lopata filed a Rule 4-345(e) motion for reconsideration of his

sentence. Id. at 23. The motion was denied on November 6, 2017. Id. at 23, 48.

        In his petition filed with this Court, Mr. Lopata asserts that the victim was coerced into

identifying him as his assailant; the State violated Brady v. Maryland, 373 U.S. 83, 87 (1963) when

it withheld a statement by the victim that exonerated Mr. Lopata; post-conviction counsel rendered

ineffective assistance of counsel by failing to subpoena trial counsel for a post-conviction hearing;

and that he was denied the right to face his accuser due to trial counsel’s ineffective assistance of

counsel. ECF No. 3 at 5.

                                             Discussion

        Under the provisions of 28 U.S.C. § 2244, the one-year limitation period runs from the

latest of:

                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;

                (B) the date on which the impediment to filing an application created
                by State action in violation of the Constitution or laws of the United
                States is removed, if the applicant was prevented from filing by such
                State action;

                                                  3
        Case 8:19-cv-00928-PWG Document 11 Filed 12/08/20 Page 4 of 10




               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
               to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2244(d)(1).

       Mr. Lopata’s petition is untimely. His conviction was final on May 22, 2010. The one-

year federal filing period began to run that day and expired one-year later on May 22, 2011. The

filing period was not tolled by Mr. Lopata’s June 7, 2011 post-conviction petition. ECF No. 7-1

at 11-13, 36-37. By the time he filed another post-conviction on August 14, 2014, the federal

filing deadline had long since expired. Mr. Lopata’s federal habeas is deemed filed on March 17,

2019, the date his initial letter to this Court was written and almost eight years after the one-year

filing period expired. ECF No. 1. The petition is clearly untimely.

       In his Reply, Mr. Lopata claims he is actually innocent and has maintained his innocence

for the past 15 years. ECF No. 8. Mr. Lopata seemingly admits that he and his defense counsel

were aware of the victim’s recantation at the time of trial, but he asserts the jury was never made

aware of the statement. Id. He adds that had his counsel made the jury aware and had he called

the victim as a witness the jury would not have convicted him of the crime. Id. Mr. Lopata also

asserts he is entitled to equitable tolling of the limitations period because he only has an eighth-

grade education and he was never advised of the one-year filing deadline for federal habeas

petitions. ECF Nos. 8 and 10. Each of Mr. Lopata’s claims are addressed below.

A.     Actual Innocence

       Actual innocence is an “equitable exception to § 2244(d)(1), not an extension of the time


                                                 4
        Case 8:19-cv-00928-PWG Document 11 Filed 12/08/20 Page 5 of 10



statutorily prescribed.” McQuiggin v. Perkins, 569 U.S. 383, 391 (2013) (emphasis in original).

“[A] credible showing of actual innocence may allow a prisoner to pursue his constitutional claims

on the merits notwithstanding the existence of a procedural bar to relief.” Id. at 392. Thus, Mr.

Lopata’s claims, which are concededly time-barred, may be reached if “new evidence shows ‘it is

more likely than not that no reasonable juror would have convicted [the petitioner].’” Id. at 395

(quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)). In the context of an untimely petition,

“[u]nexplained delay in presenting new evidence bears on the determination whether the petitioner

has made the requisite showing.” Perkins, 569 at 399. “It would be bizarre to hold that a habeas

petitioner who asserts a convincing claim of actual innocence may overcome the statutory time

bar § 2244(d)(1)(D) erects, yet simultaneously encounter a court-fashioned diligence barrier to

pursuit of [his] petition.” Id. “This rule, or fundamental miscarriage of justice exception, is

grounded in the equitable discretion of habeas courts to see that federal constitutional errors do not

result in the incarceration of innocent persons.” Id. at 392.

       Examples of the type of new evidence that have been found to satisfy the actual innocence

gateway standard are: (1) new DNA evidence and expert testimony “call[ing] into question” the

“central forensic proof connecting [the petitioner] to the crime,” as well as “substantial evidence

pointing to a different suspect,” House v. Warden, 547 U.S. 518, 540-4̈1 (2006); (2) “sworn

statements of several eyewitnesses that [the petitioner inmate] was not involved in the crime” and

affidavits “that cast doubt on whether [the petitioner inmate] could have participated” in the

offense, Schlup, 513 U.S. at 331; (3) a third party’s consistent and repeated statement that the third

party committed the offense, Jones v. McKee, No. 08 CV 4429, 2010 WL 3522947, at *9-1̈0 (N.D.

Ill. Sept. 2, 2010); Carringer v. Stewart, 132 F.3d 463, 478-7̈9 (9th Cir. 1997) (finding that the

petitioner opened the actual innocence gateway where another person testified under oath that he


                                                  5
        Case 8:19-cv-00928-PWG Document 11 Filed 12/08/20 Page 6 of 10



committed the offense and separately boasted to other individuals that he set-up the petitioner);

and (4) documentary evidence indicating that the petitioner was in another country on the day of

the offense and five affidavits from individuals stating that the petitioner was outside the country

at the precise time of the offense, see Garcia v. Portuondo, 334 F. Supp. 2d 446, 452-5̈6 (S.D.N.Y.

2004). See generally Schlup, 513 U.S. at 324 (providing the Supreme Court’s statement that

examples of sufficient new reliable evidence for a gateway claim including “exculpatory evidence,

trustworthy eyewitness accounts, or critical physical evidence”).

       Mr. Lopata’s actual innocence claim centers around statements made by the victim,

Howard Fry, that Mr. Lopata was not involved in the crime. He claimed at his post-conviction

hearing that his trial counsel was aware of Mr. Fry’s statements exonerating him, but she failed to

call him as a witness. ECF No. 7-2 at 19-21 (post-conviction hearing transcript). Post-conviction

counsel explained at the post-conviction hearing that Mr. Fry 2 testified under oath at the hearing

for Mr. Lopata’s actual innocence claim and maintained that Mr. Lopata was not involved.

Counsel summarized his argument as follows:

         Your Honor, our contention is, Your Honor, that given his availability, his
         willingness to testify, and the fact that he knew Mr. Lopata, and the fact that Mr.
         Lopata had an alibi, this would not have been inconsistent with Mr. Alibis (sic),
         you’re not arguing converse or argument in the alternative defenses. This would
         have been consistent. Mr. Fry testifying that he knows Mr. Lopata, had known
         Mr. Lopata, knew Lynn Lopata, knew the people who assaulted him, and Mr.
         Lopata was not one of them, would’ve meshed quite nicely with the testimony
         by Mr. Lopata and his relatives that he was grieving at the time this offense
         occurred 'cause his baby had died not a couple weeks prior to this, that he was
         at the home of his stepfather and didn’t leave the house but for an occasional run
         for cigarettes or a soda.

         So, there was no logical reason not to call this witness who was available to
         testify the defense and this is where the issue of prejudice comes in. Your
         Honor. This is not a strong State’s case in my estimation.



2      At time of the post-conviction hearing Mr. Fry had passed away.

                                                      6
           Case 8:19-cv-00928-PWG Document 11 Filed 12/08/20 Page 7 of 10



ECF 7-2 at 43.

       Mr. Lopata’s petition for writ of actual innocence was denied by the State court because

the statements by Mr. Fry were not new evidence. Mr. Fry made similar statements before the

trial and the statements were therefore available at trial. The State’s Attorney explained that

defense counsel for Mr. Lopata, Janice Bledsoe, was not remiss in failing to call Mr. Fry as a

witness:

           Ms. Bledsoe also indicated her understanding of Mr. Fry’s conditions at that
           time. Your Honor, during testimony of Mr. Fry’s mother, as well as Dr. Scalia,
           Ms. Bledsoe as well as the State brought out in front of the jury all of the
           difficulties that Mr. Fry had mentally. Ms. Bledsoe specifically brought out the
           fact that Mr. Fry had schizophrenia. It was discussed in his medical records and
           it was available to the jury regardless. Mr. Fry’s mother testified that he had
           mental retardation issues since he was a child, that he was homeless, it came out
           during trial that Mr. Fry was combative with his mother, this came out during
           the testimony of Ms. Fry. It came out that he was schizophrenic, that he was
           mentally disabled, and during the testimony of Dr. Scalia from Shock Trauma
           Hospital it came out that Mr. Fry had suffered additional brain damage as a result
           of the incident, including the injuries to Mr. Fry.

           Your Honor, it’s evident from the medical records which were put into evidence
           during the trial that Mr. Fry suffered multiple surgeries after this incident.

                                                 ***

           Defense Counsel would be placing a very combative, schizophrenic, mentally
           disabled person. Defense Counsel would’ve been putting in front of the jury the
           severity of the injuries that Mr. Fry sustained. Mr. Fry’s appearance was
           documented in photographs and presented to the Court, but that does not show
           the extent of the mental difficulties, it does not even show really the extent of
           the physical ailments that Mr. Fry had. It was purely a strategic decision on
           behalf of Defense Counsel to avoid placing in front of this jury Mr. Fry, who
           had no legs, no hands, was schizophrenic, mentally disabled, brain damaged,
           and quite honestly, combative.

ECF 7-2 at 50-51.

       Applying the actual innocence standard as a gateway to consideration of an untimely

federal petition for habeas relief, Mr. Lopata’s claim of actual innocence misses the mark. As


                                                   7
        Case 8:19-cv-00928-PWG Document 11 Filed 12/08/20 Page 8 of 10



every court to consider the “evidence” he relies upon has noted, the evidence is not newly

discovered. “Evidence is not ‘new’ if it was available at trial, but a petitioner merely chose not to

present it to the jury. In that situation, the choice not to present the evidence does not open the

gateway.” Goldblum v. Klem, 510 F.3d 204, 226, n.14 (3d Cir. 2007). Additionally, serious

questions impacting on the value of Mr. Fry’s recantation have been raised in both the State post-

conviction proceedings and the writ of actual innocence proceedings. At post-conviction, the

State’s attorney questioned Mr. Lopata regarding a video of Mr. Fry recanting. Mr. Lopata

admitted that his friend tracked Mr. Fry down and questioned him about the case. See Perkins,

569 U.S. at 401 (“evidence of innocence must be so strong that a court cannot have confidence in

the outcome of the trial”). Here, there is ample reason on the record to doubt that Mr. Fry’s

statements to Mr. Lopata’s friends and family would exonerate one who is actually innocent.

B.     Equitable Tolling

       “[T]he one-year limitation period is also subject to equitable tolling in ‘those rare instances

where – due to circumstances external to the party’s own conduct – it would be unconscionable to

enforce the limitation against the party.’” Hill v. Braxton, 277 F.3d 701, 704 (4th Cir. 2002) (citing

Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)). To be entitled to equitable tolling, a

petitioner must establish that either some wrongful conduct by Respondents contributed to his

delay in filing his petition or that circumstances that were beyond his control caused the delay.

See Harris, 209 F.3d at 330. “[A]ny resort to equity must be reserved for those rare instances

where . . . it would be unconscionable to enforce the limitation period against the party and gross

injustice would result.” Id.

       Mr. Lopata suggests that he is entitled to equitable tolling of the limitations period because

he was not informed by his attorney of the one-year filing period for federal habeas petitions. ECF


                                                  8
         Case 8:19-cv-00928-PWG Document 11 Filed 12/08/20 Page 9 of 10



Nos. 8 and 10. He states he has an eighth-grade education and is not well-versed in the law. Id.

To the extent Mr. Lopata lays blame on his attorney for not advising him of the federal habeas

deadline, any error by counsel is not a valid basis for equitable tolling. Attorney error is not an

“extraordinary circumstance.” See Rouse v. Lee, 339 F.3d 238, 248 (4th Cir. 2003) (lawyer’s

misinterpretation of statutory prerequisites to a habeas motion were not extraordinary); see also

Taliani v. Chrans, 189 F.3d 597, 598 (7th Cir. 1999) (lawyer’s miscalculation of limitations period

is not a basis for equitable tolling); Sandvik v. United States, 177 F.3d 1269, 1272 (11th Cir. 1999)

(lawyer’s decision to mail petition by ordinary mail instead of expedited delivery not basis for

equitable tolling). “[A] mistake by a party’s counsel in interpreting a statute of limitations does

not present the extraordinary circumstance beyond the party’s control where equity should step in

to give the party the benefit of his erroneous understanding.” Harris, 209 F. 3d at 331.

       Mr. Lopata’s lack of education or knowledge of the law is also not an adequate basis for

equitably tolling the federal filing deadline. A petitioner’s unfamiliarity with the law is not a basis

for equitable tolling. See United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (“ignorance of

the law is not a basis for equitable tolling”). Additionally, Mr. Lopata did not diligently pursue

his rights following his conviction. After his conviction was affirmed on direct appeal, there was

approximately one-year that elapsed before he filed his first post-conviction petition. After that,

Mr. Lopata allowed nineteen months to elapse without any pursuit of any post-conviction

remedies, then waited another five years before filing his petition in this Court. This lack of

diligence forecloses the application of equity to toll the limitations period.           See Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005) (“a litigant seeking equitable tolling bears to burden of

establishing . . . he has been pursuing his rights diligently, and . . . that some extraordinary




                                                  9
        Case 8:19-cv-00928-PWG Document 11 Filed 12/08/20 Page 10 of 10



circumstance stood in his way.”). Mr. Lopata is not entitled to equitable tolling of the filing

deadline.

                                              Conclusion

        In addition to consideration of whether Mr. Lopata’s petition is properly filed, this Court

must also consider whether a certificate of appealability should issue. When a district court

dismisses a habeas petition solely on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right’ and (2) ‘that jurists

of reason would find it debatable whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)). Mr. Lopata has not demonstrated that a certificate of appealability is warranted, but he

may still request that the United States Court of Appeals for the Fourth Circuit issue such a

certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003) (considering whether to grant a

certificate of appealability after the district court declined to issue one).

        A separate Order follows.




December 8, 2020__                              _______/S/______________________
Date                                            Paul W. Grimm
                                                United States District Judge




                                                   10
